Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit


No. 16-1047

                          REZA SHERKAT,
        As Guardian of Shahram Sherkat and Individually,

                          Plaintiff, Appellant,

                                       v.

      NEW ENGLAND VILLAGE, INC.; GAIL T. BROWN, New England
        Village, Inc., Executive Director and Individually;
     GINGER SULLIVAN, New England Village, Inc., Director of
       Residential Services and Individually; RUI CARREIRO,
 New England Village, Inc., Clinical Director and Individually;
    ELIN M. HOWE, Commissioner of Massachusetts Department of
  Developmental Services; EDWARD FITZGERALD, Area Director for
        Massachusetts Department of Developmental Services,

                         Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Indira Talwani, U.S. District Judge]


                                    Before

                     Torruella, Lynch, and Barron,
                            Circuit Judges.



     Thomas J. Frain, with whom C. Alex Hahn, Frank E. Bonanni,
and Frain and Associates were on brief, for appellant.
     Christopher A. Callanan, with whom Kevin B. Callanan and
Stevenson McKenna & Callanan LLP were on brief, for appellees New
England Village, Inc., Gail T. Brown, Ginger Sullivan and Rui
Carreiro.
     Jesse M. Boodoo, with whom Kenneth Y. Lee, Assistant Attorney
General and Maura Healey, Attorney General of Massachusetts, were
on brief, for appellee Elin M. Howe.



                        October 18, 2016




                               -2-
          Per Curiam.           Reza Sherkat ("Sherkat"), on behalf of

himself and as the guardian of Shahram Sherkat ("Shahram"), appeals

the   United    States     District       Court   for     the     District      of

Massachusetts's dismissal of the complaint he brought against New

England   Village,       Inc.     ("NEV"),    three      of     its      officers,

Massachusetts    Department        of    Developmental        Services     ("DDS")

Commissioner Elin Howe, and another DDS official.

          NEV is a private organization that receives funding from

Massachusetts to provide community-based and residential services

to individuals with intellectual disabilities.            In September 2014,

Sherkat completed the application process to have Shahram, his

now-thirty-nine-year-old son, receive services from NEV.                   A month

later, NEV officials responded that new DDS regulations forced NEV

to stop planning for new admissions.               NEV subsequently sent

Shahram a letter stating that although Shahram was "eligible for

services at [NEV]," NEV did not foresee any openings for either a

residential placement or community-based day services and would

place Shahram on a waitlist.

          Sherkat claims that NEV's rejection of Shahram violated

the Fourteenth Amendment's Equal Protection Clause; section 504 of

the Rehabilitation Act, 29 U.S.C. § 794; Title II of the Americans

with Disabilities Act ("ADA"), 42 U.S.C. § 12132; and the "free

choice" provision of the Medicaid Act, 42 U.S.C. § 1396n(c)(2)(C).


                                        -3-
Sherkat's complaint also included a count for negligent infliction

of emotional distress against NEV officials based on Shahram's

rejection    causing   Sherkat   "physical    and   emotional   harm."

Additionally, Sherkat filed two claims against Howe and another

DDS official claiming that DDS violated the Massachusetts Civil

Rights Act, Mass. Gen. Laws ch. 12, § 11I, and sought injunctive

relief "to take all necessary steps relative to the admission of

Shahram to NEV."1

            Upon de novo review, we conclude that the district court

properly dismissed Sherkat's complaint.      Pursuant to First Circuit

Rule 27.0(c), we summarily affirm without adopting the district

court's opinion.2

            So ordered.




1  Sherkat's complaint also contained counts for negligence and
breach of contract against NEV officials, but Sherkat does not
appeal their dismissal.
2  In summarily affirming the district court's opinion, we take no
position on the parties arguments as to whether there is a circuit
split on the scope of rights conferred by § 1396n(c)(2)(C).
Compare Ball v. Rodgers, 492 F.3d 1094, 1111 (9th Cir. 2007) ("[The
Medicaid choice provisions, including § 1396n(c)(2)(C)] seek to
guarantee    that    individual    patients   are    informed    of
noninstitutional care options and that individual patients retain
the right to make a choice based on this information."), with
Bertrand ex rel. Bertrand v. Maram, 495 F.3d 452, 459 (7th Cir.
2007) (finding that § 1396n(c)(2)(C) "just requires the provision
of information about options that are available" and "does not
make any particular option 'available' to anyone").


                                 -4-